Citation Nr: 9901159	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  94-27 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric condition.

2.  Entitlement to a non service-connected pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel




INTRODUCTION

The veteran had active duty training in the United States Air 
Force from April 1986 to July 1986 and active service in the 
United States Army from April 1986 to July 1986.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of an April 1994  rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Salt Lake City, Utah.


REMAND

The veteran is claiming entitlement to service connection for 
an acquired psychiatric disability as well as entitlement to 
nonservice-connected pension benefits.  

A request for examination of the veteran dated July 29, 1997 
indicates that the veteran was to be scheduled for a VA 
examination of all disabilities noted or complained of, to 
include mental disorders.  There is no notice to the veteran 
in the claims file regarding these examinations.  The veteran 
filed a request for change of address dated July 25, 1997.  A 
notation in the file reflects that the veteran failed to 
report for a mental disorders examination on September 10, 
1997.  The veteran did report for a VA general medical 
examination on October 2, 1997.  The report indicates that 
the veteran has a forthcoming psychiatric examination for 
further evaluation.  A report attached to the general 
medical examination report entitled mental disorders 
examination notes that the examination was canceled by 
MAS.

In his Informal Hearing Presentation dated in December 1998, 
the veterans representative that the case be remanded for 
completion of the psychiatric examination.  The 
representative has also requested that recent treatment 
records as well as treatment records prior to military 
service be obtained and associated with the claims file.

The Board notes that 38 C.F.R. § 3.655 (1997) addresses the 
consequences of a veteran's failure to attend scheduled 
medical examinations. That regulation provides that when 
entitlement to a benefit can not be established or confirmed 
without a current VA examination and a claimant, without 
"good cause", fails to report for such examination the claim 
shall be rated based on the evidence of record.

It should be further noted that while the VA has a duty to 
assist, the VA's 'duty' is just what it states, a duty to 
assist, not a duty to prove a claim with the veteran only in 
a passive role."  Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).  It is imperative that the veteran assist the RO in 
obtaining any additional medical reports as well as report 
for any scheduled VA examination.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1. The veteran should be contacted by the RO and asked to 
identify all medical records pertaining to his treatment 
for mental disorders, to include records of treatment 
prior to service. After securing any necessary 
authorization, the RO should attempt to obtain copies of 
all records that have not been previously obtained.  Any 
such medical records so obtained should be associated with 
the veterans claims folder.

2. The RO should then schedule the veteran for a VA 
psychiatric examination.  The letter notifying the veteran 
of the examination should indicate the consequences of his 
failure to report for such examination; a copy of the 
letter should be associated with the veterans claims 
folder.  The claims folder and a copy of this remand must 
be provided to the examiner prior to the examination.  The 
examiner should determine the diagnoses and etiologies of 
any currently manifested psychiatric disorders.  The 
diagnoses should be based on examination findings, all 
available medical records, and any special testing deemed 
appropriate.  The examiner is specifically requested to 
render an opinion as to whether any current mental 
disorder was incurred in or permanently aggravated by 
military service.  The examiner should utilize the 
diagnostic criteria set forth in DSM-IV and assign a GAF 
score consistent with DSM-IV.  An explanation of the GAF 
score assigned and the rationale for the opinions 
expressed by the examiner should be explained.  
Specifically, the examiner is requested to indicate 
whether and to what extent the veterans psychiatric 
condition(s) impact on his ability to obtain/retain 
employment.  The report of examination should be 
associated with the veterans claims folder.

3. After completion of the forgoing, the RO should 
readjudicate the veterans claims.  If either benefit 
sought on appeal remains denied, the appellant and his 
representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Veterans Appeals (Court).  
The Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board are not complied with, the Board is 
required as a matter of law to ensure compliance, and will 
further remand the case to ensure compliance with the remand.  
See Stegall v. West, 11 Vet. App. 268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).




	(CONTINUED ON NEXT PAGE)



In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
